Detailed Action
This is the original office action for US application number 16/569,204. Claims are evaluated as originally filed on September 12, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “In FIG. 5A, two rows of fins 56 are illustrated that each lie in a plane 59a that is parallel to the lower surface 42 of the plate 40” (¶32) as described in the specification.  Instead, Fig. 5A shows what appears to be an unlabeled second row of fins that does not lie in the plane 59a. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plurality of fins each having a tapered surface extending from the inner surface of the at least one opening to a terminal end of the fin of claim 7, the at least one opening having a radius between the inner surface and a top surface of the first row of fins, and each fin tapers in thickness from the inner surface towards a terminal end of claim 8, the implant is an acetabular cup of claim 13, at least one of the plurality of upper fins and at least one of the plurality of lower fins cooperate with the head of the bone fastener of claim 14, and  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1, 3, 5, 7, and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (see table below) of U.S. Patent No. 10,448,980 (U.S. Application No. 15/970,747). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant case are a genus of the species of U.S. Patent No. 10,448,980.
Instant case 16/569,204
U.S. Patent No. 10,448,980
Not patentably distinct from each other because:
1
1, 6-10, 12, 13, and 18-20
Claims of the instant case are a genus of the species of U.S. Patent No. 10,448,980
3
7

5
8

7
13 and 18

8
12



Claims 1, 3-6, and 9-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (see table below) of U.S. Patent No. 10,405,901 (U.S. Application No. 15/970,732). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant case are a genus of the species of U.S. Patent No. 10,405,901.
Instant case 16/569,204
U.S. Patent No. 10,405,901
Not patentably distinct from each other because:
1
18 and 19
Claims of the instant case are a genus of the species of U.S. Patent No. 10,405,901
3
10

4
11

5
3

6
5

9
15

10
1, 3-11, 13, 15, and 17-19

11
3

12
6


7

14
8

15
9

16
10

17
11

18
13

19
17



Claims 1, 10, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (see table below) of U.S. Patent No. 10,390,866 (U.S. Application No. 15/970,682). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant case are a genus of the species of U.S. Patent No. 10,390,866.
Instant case 16/569,204
U.S. Patent No. 10,390,866
Not patentably distinct from each other because:
1
1, 2, 5-8, 10, 12, 15, 16, 19, 22, and 26
Claims of the instant case are a genus of the species of U.S. Patent No. 10,390,866
10
19 and 22

20
19 and 22




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 19 recites/recite the limitation "the bone plate" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “the implant.”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 10, 12, and 14-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Austin et al. (US 2008/030637, hereinafter “Austin”) in view of Fernandez (US 2005/0165400).
As to claims 1, 2, 6, and 9, Austin discloses a variable angle locking implant (10, Figs. 1-5, ¶103) comprising: a bone plate (12) having a lower surface (14, Fig. 4); an upper surface (16, Figs. 1-3); and at least one opening (18) extending from the lower surface to the upper surface (Figs. 1-5, ¶103) along an axis (20, Fig. 2, ¶106), the at least one opening having an inner surface (Figs. 1-4) with a plurality of fins (24) circumferentially disposed about the inner surface (Figs. 1-4), the plurality of fins being disposed exclusively in a first rows, the first row of fins lying in a first plane capable of use to contact a head portion of a fastener in use (80, 84, 88, Figs. 1 and 5, ¶s 107 and 116), the first row of fins being positioned closer to the upper surface of the bone plate (Figs. 1-4); wherein the first row of fins define a first edge (upper edge of fins shown in claim 2, Austin discloses that the first row of fins defines a first circumferential edge (lower edge of fins shown in Fig. 2, Fig. 2) including a series of concave and convex surfaces (Figs. 1-4, ¶108). As to claim 6, Austin discloses that the plurality of fins include inwardly tapered side surfaces (Fig. 2). As to claim 9, Austin discloses at least one fastener (80, 84, 88) arranged and capable of being inserted into the at least one opening in use (Figs. 1 and 5, ¶s 107 and 116), the at least one fastener including a partially threaded head portion (84, 88, Figs. 1 and 5, ¶107) and a partially threaded shaft portion (82, Figs. 1 and 5, ¶106); wherein, when the at least one fastener is inserted into the at least one opening, the plurality of fins are capable of deforming (¶s 110, 111, 116)  in a direction coincident with the axis of the at least one opening (Figs. 1 and 5, ¶s 107 and 116) so that the fastener is retained at any one of a plurality of angles relative to the at least one opening (Figs. 1 and 5, ¶s 107 and 116).
Austin is silent to the plurality of fins being disposed exclusively in first and second rows, the second row of fins lying in a second plane to contact the head portion of the fastener in use, and the second row of fins being positioned closer to the lower surface of the bone plate, and the second row of fins define a second edge including a series of concave and convex portions. As to claim 2, Austin is silent to the second row of fins define a second circumferential edge including a series of concave and convex surfaces.
Fernandez teaches a variable angle locking implant (Figs. 4-10) comprising: a bone plate (1) having a lower surface (3); an upper surface (2); and at least one opening (5) extending from the lower surface to the upper surface (Fig. 6) along an axis 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the plurality of fins disposed in a first row as disclosed by Austin to have the plurality of fins disposed exclusively in first and second rows that are offset and generally parallel as taught by Fernandez in order to tightly lock the fins against the threaded head of a screw (Fernandez ¶s 32 and 33) when the screw is perfectly perpendicular of tilted up to 20 degrees (Fernandez ¶33). That is, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the plurality of fins disposed in a first row of Austin to be disposed exclusively in first and second rows that are offset and generally parallel as taught by Fernandez, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
As a result, as to claim 1, the combination of Austin and Fernandez discloses the plurality of fins being disposed exclusively in first and second rows (Austin Fig. 2; Fernandez Fig. 6), the second row of fins lying in a second plane capable of use to claim 2, the combination of Austin and Fernandez discloses that the first row of fins defines a first circumferential edge (Austin lower edge of fins shown in Fig. 2, Fig. 2; Fernandez Figs. 6, 9, and 10) including a series of concave and convex surfaces (Austin Fig. 2; Fernandez Figs. 6, 9, and 10), and the second row of fins define a second circumferential edge (Austin lower edge of fins shown in Fig. 2, Fig. 2) including a series of concave and convex surfaces (Austin Fig. 2; Fernandez Figs. 6, 9, and 10). 

As to claims 3 and 4, the combination of Austin and Fernandez discloses the invention of claim 1 as well as appearing to show that the first plane and the second plane are parallel relative to each other (Fig. 6) and the first plane and the second plane are parallel to the lower surface of the bone plate (Fig. 6).
The combination of Austin and Fernandez does not expressly disclose that the first plane and the second plane are parallel relative to each other and the first plane and the second plane are parallel to the lower surface of the bone plate.
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to specify/clarify that the first plane, the second plane, and the lower surface of the bone plate of the combination of Austin and Fernandez are 

As to claims 7 and 8, the combination of Austin and Fernandez discloses the invention of claim 1. 
As to claim 7, the combination of Austin and Fernandez is silent to the plurality of fins each have a tapered surface extending from the inner surface of the at least one opening to a terminal end of the fin. As to claim 8, the combination of Austin and Fernandez is silent to the at least one opening has a radius between the inner surface and a top surface of the first row of fins, and each fin tapers in thickness from the inner surface towards a terminal end.
Austin, in an alternate embodiment, teaches an implant (Figs. 25A-25C) comprising: a bone plate (Fig. 25A) having at least one opening (220, Figs. 25A-25C) extending from a lower surface to an upper surface (Fig. 25C) along an axis (234, Fig. 25C), the at least one opening having an inner surface (Figs. 25A-25C) with a plurality of fins (222) circumferentially disposed about the inner surface (Figs. 25A and 25B), the first row of fins lying in a first plane to contact a head portion of a fastener in use (Figs. 25A-25C, ¶147). As to claim 7, Austin teaches that the plurality of fins each have a tapered surface (228, 232) extending from the inner surface of the at least one opening to a terminal end of the fin (Fig. 25C). As to claim 8, Austin teaches that the at least one 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the upper surface of the fins and the connection of the upper surface of the fins to the inner surface of the at least one opening as disclosed by the combination of Austin and Fernandez to be tapered and radiused from the inner surface to a terminal end of the fins as taught by Austin, in an alternate embodiment, in order to receive and angularly lock a screw head (Austin ¶147). That is, it would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the upper surface of the fins and the connection of the upper surface of the fins to the inner surface of the at least one opening of the combination of Austin and Fernandez to be tapered and radiused from the inner surface to a terminal end of the fins as taught by Austin, in an alternate embodiment, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of receive and angularly lock a screw head (Austin ¶147).

As to claims 10, 12, 14, 15, 18, and 19, Austin discloses an implant (12, Figs. 1-5, ¶103) comprising: a first surface (14, Fig. 4); an second surface (16, Figs. 1-3); and at least one opening (18) extending from the first surface to the second surface (Figs. 1-5, ¶103), the at least one opening having an inner surface (Figs. 1-4) including a first plate member including a plurality of upper fins (24), wherein the plurality of upper fins define  As to claim 12, Austin discloses that the implant is a bone plate (¶103). As to claim 14, Austin discloses that at least one of the plurality of upper fins cooperate with the head of the bone fastener (Figs. 1 and 5, ¶107). As to claim 15, Austin discloses that each of the plurality of upper fins cooperate with the head of the bone fastener (Figs. 1 and 5, ¶107). As to claim 18, Austin discloses that the plurality of upper fins and the plurality of lower fins are provided as a series of concavely indented, inwardly protruding fins (Figs. 1-4, ¶108). As to claim 19, Austin discloses that the first plate member is integrally formed with the implant (Figs. 1-4).
Austin is silent to the at least one opening having a second plate member including a plurality of lower fins, wherein the plurality of lower fins define a lower, circumferential edge to contact the head of the bone fastener in use, and the plurality of lower fins are positioned closer to the second surface of the implant. As to claim 14, Austin is silent to at least one of the plurality of lower fins cooperate with the head of the bone fastener. As to claim 15, Austin is silent to each of the plurality of lower fins cooperate with the head of the bone fastener. As to claim 18, Austin is silent to the plurality of lower fins are provided as a series of concavely indented, inwardly protruding claim 19, Austin is silent to the second plate member integrally formed with the implant.
Fernandez teaches an implant (1, Figs. 4-10) comprising: a bone plate (1) having a first surface (3); an second surface (2); and at least one opening (5) extending from the first surface to the second surface (Fig. 6), the at least one opening having an inner surface (Figs. 4-10) including a first plate member including a plurality of upper fins (upper 6s as shown in Fig. 6) and a second plate member including a plurality of lower fins (lower 6s as shown in Fig. 6) , wherein the plurality of upper fins define an upper, circumferential edge (Figs. 4, 9, and 10) to contact a head of a bone fastener in use (Figs. 4, 9, and 10) and the plurality of lower fins define a lower, circumferential edge (Figs. 4, 9, and 10) to contact the head of the bone fastener in use (Figs. 4, 9, and 10), the plurality of upper fins are positioned closer to the first surface of the implant (as defined, Fig. 6) and the plurality of lower fins are positioned closer to the second surface of the implant (as defined, Fig. 6). As to claim 14, Fernandez teaches that at least one of the plurality of upper fins and at least one of the plurality of lower fins cooperate with the head of the bone fastener (Figs. 9 and 10). As to claim 15, Fernandez teaches that each of the plurality of upper fins (Figs. 9 and 10) and each of the plurality of lower fins cooperate with the head of the bone fastener (Figs. 9 and 10). As to claim 19, Austin discloses that the first and second plate members are integrally formed with the implant (Fig. 6).
One of ordinary skill in the art at the time of the invention would have been motivated to modify the inner surface including a first plate member including a plurality of upper fins as disclosed by Austin to have a second plate member including a plurality 
As a result, as to claim 10, the combination of Austin and Fernandez discloses the at least one opening having a second plate member including a plurality of lower fins (Austin Fig. 2; Fernandez Fig. 6), wherein the plurality of lower fins define a lower, circumferential edge to contact the head of the bone fastener in use (Austin Fig. 2; Fernandez Figs. 6, 9, and 10), and the plurality of lower fins are positioned closer to the second surface of the implant (Austin Fig. 2; Fernandez Fig. 6). As to claim 18, the combination of Austin and Fernandez discloses that the plurality of lower fins are provided as a series of concavely indented, inwardly protruding fins (Austin Figs. 1-4, ¶108; Fernandez Fig. 6). As to claim 19, the combination of Austin and Fernandez discloses that the first and second plate members are integrally formed with the bone plate (Austin Figs. 1-4; Fernandez Fig. 6). 

claims 16 and 17, the combination of Austin and Fernandez discloses the invention of claim 10 as well as the plurality of upper fins lie in a first plane (Austin Fig. 2; Fernandez Fig. 6) and the plurality of lower fins lie in a second plane (Austin Fig. 2; Fernandez Fig. 6) and appearing to show that the first plane and the second plane are parallel relative to each other (Fig. 6) and the first plane and the second plane are parallel to the lower surface of the bone plate (Fig. 6).
The combination of Austin and Fernandez does not expressly disclose that the first plane and the second plane are parallel relative to each other and the first plane and the second plane are parallel to the lower surface of the bone plate.
It would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to specify/clarify that the first plane, the second plane, and the lower surface of the bone plate of the combination of Austin and Fernandez are parallel relative to each other, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of tightly locking the fins against the threaded head of a screw (Fernandez ¶s 32 and 33) when the screw is perfectly perpendicular of tilted up to 20 degrees (Fernandez ¶33).

As to claim 20, Austin discloses an bone plate system (10, Figs. 1-5, ¶103) comprising: a bone plate (12) having an upper surface (16, Figs. 1-3); a lower surface (14, Fig. 4); and at least one opening (18) extending from the lower surface to the upper surface (Figs. 1-5, ¶103), the at least one opening having an inner surface (Figs. 1-4), the at least one opening having an inner surface (Figs. 1-4) consisting of a plurality of 
Austin is silent to the inner surface consisting of the plurality of first fins and a plurality of second fins, the plurality of second fins are circumferentially disposed about the inner surface, the plurality of circumferentially disposed second fins defining a second circumferential surface including a series of concave and convex surfaces; the plurality of first fins are closer to the upper surface than the plurality of second fins; and the plurality of second fins are adapted and configured to deform in order to secure a position of a head portion of a bone fastener inserted into the at least one opening.
Fernandez teaches a bone plate system (Figs. 4-10) comprising: a bone plate (1) including an upper surface (2); a lower surface (3); and at least one opening (5) extending from the lower surface to the upper surface (Fig. 6), the at least one opening having an inner surface (Figs. 4-10) consisting of a plurality of first fins (upper 6s as shown in Fig. 6) and a plurality of second fins (lower 6s as shown in Fig. 6); wherein: the plurality of first fins are circumferentially disposed about the inner surface (Figs. 4, 9, and 10), the plurality of circumferentially disposed first fins defining a first circumferential surface (Figs. 4, 9, and 10); the plurality of second fins are circumferentially disposed 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the inner surface consisting of a plurality of first fins as disclosed by Austin to have the inner surface consisting of the plurality of first fins and a plurality of second fins that are offset and generally parallel relative to the plurality of first fins as taught by Fernandez in order to tightly lock the fins against the threaded head of a screw (Fernandez ¶s 32 and 33) when the screw is perfectly perpendicular of tilted up to 20 degrees (Fernandez ¶33). That is, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the inner surface consisting of a plurality of first fins of Austin to have inner surface consisting of the plurality of first fins and a plurality of second fins that are offset and generally parallel relative to the plurality of upper fins as taught by Fernandez, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.
As a result, as to claim 20, the combination of Austin and Fernandez discloses the inner surface consisting of the plurality of first fins (Austin Fig. 2; Fernandez Fig. 6) and a plurality of second fins (Austin Fig. 2; Fernandez Fig. 6), the plurality of second fins are circumferentially disposed about the inner surface (Austin Fig. 2; Fernandez Figs. 4 and 6), the plurality of circumferentially disposed second fins defining a second circumferential surface (Austin Fig. 2; Fernandez Figs. 4 and 6) including a series of .

Claim(s) 3, 4, 16, and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Austin and Fernandez in view Dahners (US 2004/0073218).
As to claims 3 and 4, the combination of Austin and Fernandez discloses the invention of claim 1 as well as appearing to show that the first plane and the second plane are parallel relative to each other (Fig. 6) and the first plane and the second plane are parallel to the lower surface of the bone plate (Fig. 6).
The combination of Austin and Fernandez does not expressly disclose that the first plane and the second plane are parallel relative to each other and the first plane and the second plane are parallel to the lower surface of the bone plate. 
Dahners teaches an implant (Figs. 2A and 2B, abstract) comprising: a bone plate (60, Figs. 2A and 2B, ¶32) including a lower surface (64); an upper surface (62); and at least one opening (A1, 85) extending from the lower surface to the upper surface (Fig. 2B), the at least one opening having an inner surface (Figs. 2A and 2B, ¶s 34-36) with a plurality of fins (top-most row of 87s as shown in Fig. 2B, bottom-most row of 87s as shown in Fig. 2B) circumferentially disposed about the inner surface (Figs. 2A and 2B), 
One of ordinary skill in the art at the time of the invention would have been motivated to modify specify/clarify that the first plane, the second plane, and the lower surface of the bone plate as disclosed by the combination of Austin and Fernandez are parallel relative to each other as taught by Dahners in order to enable the user to manipulate a threaded fastener head to form, in effect, a custom internal thread sufficient to maintain the fastener at an arbitrary orientation in relation to the bone plate selected by the user (Dahners ¶35) and thus provide a bone fixation assembly that can accept and fix fasteners at a plurality of angles (Austin ¶103) for the purpose of tightly locking the fins against the threaded head of a screw (Fernandez ¶s 32 and 33) when the screw is perfectly perpendicular of tilted up to 20 degrees (Fernandez ¶33).

As to claims 16 and 17, the combination of Austin and Fernandez discloses the invention of claim 10 as well as the plurality of upper fins lie in a first plane (Austin Fig. 
The combination of Austin and Fernandez does not expressly disclose that the first plane and the second plane are parallel relative to each other and the first plane and the second plane are parallel to the lower surface of the bone plate.
Dahners teaches an implant (60, Figs. 2A and 2B, abstract, ¶32) comprising: an first surface (62); a second surface (64); and at least one opening (A1, 85) extending from the first surface to the second surface (Fig. 2B), the at least one opening having an inner surface (Figs. 2A and 2B, ¶s 34-36) including a first plate member including a plurality of upper fins (top-most row of 87s as shown in Fig. 2B) and a second plate member including a plurality of lower fins (bottom-most row of 87s as shown in Fig. 2B), wherein the plurality of upper fins define an upper, circumferential edge (Figs. 2A and 2B) capable of use to contact a head of a bone fastener in use (Fig. 2B, ¶s 34-36) and the plurality of lower fins define a lower, circumferential edge (Figs. 2A and 2B) capable of use to contact the head of the bone fastener in use (Fig. 2B, ¶s 34-36), the plurality of upper fins are positioned closer to the first surface of the implant and the plurality of lower fins are positioned closer to the second surface of the implant (as defined). As to claim 16, Dahners teaches that the plurality of upper fins lie in a first plane (Fig. 2B) and the plurality of lower fins lie in a second plane (Fig. 2B), the first plane and the second plane being parallel relative to each other (Fig. 2B). As to claim 17, Dahners teaches that the plurality of upper fins lie in a first plane (Fig. 2B) and the plurality of lower fins lie 
One of ordinary skill in the art at the time of the invention would have been motivated to modify specify/clarify that the first plane, the second plane, and the lower surface of the bone plate as disclosed by the combination of Austin and Fernandez are parallel relative to each other as taught by Dahners in order to enable the user to manipulate a threaded fastener head to form, in effect, a custom internal thread sufficient to maintain the fastener at an arbitrary orientation in relation to the bone plate selected by the user (Dahners ¶35) and thus provide a bone fixation assembly that can accept and fix fasteners at a plurality of angles (Austin ¶103) for the purpose of tightly locking the fins against the threaded head of a screw (Fernandez ¶s 32 and 33) when the screw is perfectly perpendicular of tilted up to 20 degrees (Fernandez ¶33).

Claim(s) 5 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Austin and Fernandez in view of Wolter (US 6,974,461).
As to claim 5, the combination of Austin and Fernandez discloses the invention of claim 1.
The combination of Austin and Fernandez is silent to the axis of the at least one opening is oriented non-perpendicular to the lower surface of the bone plate.
Wolter teaches an implant (13, Fig. 2) comprising: a bone plate (13) having a lower surface (bottom surface of 13 as shown in Fig. 2); an upper surface (top surface of as shown in Fig. 2); and at least one opening (17) extending from the lower surface to the upper surface along an axis (19, Fig. 2), the opening having an inner surface (inner 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the axis as disclosed by the combination of Austin and Fernandez to be oriented non-perpendicular to the lower surface of the bone plate as taught by Wolter in order to cause a more favorable fixation, provide a better load transfer and stabilization of the fragments of broken bones, and reduce the load acting on the fixation system to help avoid its distortion or breakage (Wolter col. 2 lines 30-35). Examiner notes that, even though the combination of Austin and Fernandez is robust enough to allow for angled fastening and Wolter’s deformable ring element enables angle fastening, Wolter teaches orienting the axis at an angle so that bone screws inserted into the opening and an additional opening will be caused to straddle in the adjoining bone to securely fix the bone plate (Wolter col. 5 lines 4-7). Such a modification allows for an initial angulation of the fastener opening from which a resultant predetermined angle range would be more judiciously chosen by the medical practitioner, i.e. allowing for slight variation of a fastener angle in and around the axis.

As to claim 11, the combination of Austin and Fernandez discloses the invention of claim 10 as well as the at least one opening includes an axis (20, Fig. 2, ¶106).
The combination of Austin and Fernandez is silent to the axis of the at least one opening is oriented non-perpendicular to the first and second surfaces of the bone plate.

One of ordinary skill in the art at the time of the invention would have been motivated to modify the axis as disclosed by the combination of Austin and Fernandez to be oriented non-perpendicular to the first and second surfaces of the bone plate as taught by Wolter in order to cause a more favorable fixation, provide a better load transfer and stabilization of the fragments of broken bones, and reduce the load acting on the fixation system to help avoid its distortion or breakage (Wolter col. 2 lines 30-35). Examiner notes that, even though the combination of Austin and Fernandez is robust enough to allow for angled fastening and Wolter’s deformable ring element enables angle fastening, Wolter teaches orienting the axis at an angle so that bone screws inserted into the opening and an additional opening will be caused to straddle in the adjoining bone to securely fix the bone plate (Wolter col. 5 lines 4-7). Such a modification allows for an initial angulation of the fastener opening from which a .

Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Austin and Fernandez in view of Lewis et al. (US 2007/0142921, hereinafter “Lewis”).
As to claim 11, the combination of Austin and Fernandez discloses the invention of claim 10.
The combination of Austin and Fernandez is silent to the implant is an acetabular cup. 
Lewis teaches an implant (800, Figs. 21 and 21A, ¶169) comprising: a first surface (843, lower surface as shown in Fig. 21A); a second surface (826, upper surface as shown in Fig. 21A); and at least one opening (shown in Figs. 21 and 21A holding screws 810, 848, and 858, Figs. 21 and 21A) extending from the first surface to the second surface (Figs. 21 and 21A), the at least one opening having an inner surface (Figs. 21 and 21A) with an internal thread (816, Fig. 21A, ¶172); and wherein the inner surface is capable of engaging in order to secure a position of a head of a bone fastener inserted into the at least one opening (Fig. 21A); wherein the implant is an acetabular cup (Figs. 21 and 21A, ¶s 169, 172, 173). Lewis teaches that the threaded interface assures a rigid connection (¶172) for fastening the implant to the acetabulum (¶172). Further, Lewis teaches that the implant is well suited for any joint component of an orthopaedic reconstruction implant with the use of locking fasteners (¶23) as such 
One of ordinary skill in the art at the time of the invention would have been motivated to specify that the implant as disclosed by the combination of Austin and Fernandez is an acetabular cup as taught by Lewis in order to assure a rigid connection for fastening to the acetabulum (Lewis ¶172) to replace the joint in severe cases of arthritis or other forms of arthroplathy (Lewis ¶8) for repair of bone fractures (Austin ¶14). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/AMY R SIPP/Primary Examiner, Art Unit 3775